UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 95-30548
                        Summary Calendar


                      PERCY EUGENE PENTON,

                                             Plaintiff-Appellant,


                             VERSUS


                         B E & K, INC.,

                                              Defendant-Appellee.




          Appeal from the United States District Court
              For the Eastern District of Louisiana
                           (94-CV-232)
                        November 21, 1995


Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     We have carefully reviewed the briefs, the record excerpts,

the reply brief, and relevant portions of the record itself.   For

the reasons stated by the district court in its Order and Reasons

filed under date of March 28, 1995, which granted the motion for a

summary judgment of defendant, B E & K, Inc., the final judgment


     *
         Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
entered by the district court under date of May 2, 1995, is

AFFIRMED.




                             2